Gunby, J.
Where a motion to dismiss has been filed, on the ground that appellant has acquiesced in the judgment, and this question is remanded to the lower court for trial, and the District Judge decides there has been no acquiescence, from which decision the original appellee does not take an appeal, the motion to dismiss will be overruled.
2. The Constitution of 1879 does not repeal all exemptions not mentioned therein; the exemptions embraced in C. P. 644 are still in force and need not be recorded.
8. Article 219 of the Constitution was intended to embrace all the articles necessary to constitute a homestead and to supplant the Act of 1865, and 2d paragraph of Article 645, C. P.: “ the corn and fodder for the current year on a farm,” are regarded as a part of this homestead, and it is as necessary to record the intention to claim this exemption as any other part of the homestead. 34 An. 1014.
4. The last clause in 1st paragraph of C. P. 645, viz : “ separately from the land to which they are attached,” apply to all the préceding part of said paragraph.
5. Potatoes are not exempt from seizure.